






 
 
 
Exhibit 10.47
 
 
 
 
 
EXECUTIVE SEVERANCE AGREEMENT
 
 
 
 
 
This Executive Severance Agreement (“Agreement”) is made as of the 2nd day of
November 2017, between Lands’ End, Inc., a Delaware corporation (together with
its successors, assigns and Affiliates, the “Company”), and Gill Brown Hong
(“Executive”).
  
 
 
 
 
                        WHEREAS, in light of the Company’s size and its
visibility as a publicly-traded company that reports its results to the public,
the Company has attracted attention of other companies and businesses seeking to
obtain for themselves or their customers some of the Company’s business acumen
and know-how; and
   
 
 
 
 
WHEREAS, the Company has shared with Executive certain aspects of its business
acumen and know-how as well as specific confidential and proprietary information
about the products, markets, processes, costs, developments, ideas, and
personnel of the Company; and
   
 
 
 
 
WHEREAS, the Company has imbued Executive with certain aspects of the goodwill
that the Company has developed with its customers, vendors, representatives and
employees; and
   
 
 
 
 
                        WHEREAS, as consideration for entering into this
Agreement, the Company is extending to Executive the opportunity to receive
severance benefits under certain circumstances as provided in this Agreement;
and
   
 
 
 
 
                         WHEREAS, as additional consideration for entering into
this Agreement, the Company will grant to Executive restricted stock units
pursuant to a Restricted Stock Agreement entered into between the Company and
the Executive
   
 
 
 
 
                          NOW, THEREFORE, in consideration of the foregoing, and
of the respective covenants and agreements of the parties set forth in this
Agreement, the parties hereto agree as follows:
   
 
 
 
 
                          1. Definitions. As used in this Agreement, the
following terms have the meanings indicated:
 
 
a. “Affiliate” means any subsidiary or other entity that, directly or indirectly
through one or more intermediaries, is controlled by Lands’ End, Inc., whether
now existing or hereafter formed or acquired. For purposes hereof, “control”
means the power to vote or direct the voting of sufficient securities or other
interests to elect one-third of the directors or managers or to control the
management of such subsidiary or other entity. Notwithstanding the foregoing, if
the Executive’s “Salary Continuation” exceeds the “Section 409A Threshold” (as
such terms are defined below), then Affiliate shall mean any person with whom
the Company is considered to be a single employer under Code Section 414(b) and
all persons with whom the Company would be considered a single employer under
Code Section 414(c), substituting “50%” for the “80%” standard that would
otherwise apply.


 
 
 
 
 
 



1

--------------------------------------------------------------------------------







 
b. “Cause” means (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities which breach is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of the Company and is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach; (ii) the commission by Executive of a felony; or
(iii) dishonesty or willful misconduct in connection with Executive’s
employment.


 
 
c. “Competitive Business” means any corporation, partnership, association, or
other person or entity (including but not limited to Executive) that is listed
on Appendix A, each of which Executive acknowledges is a Competitive Business.
 
 
 
 
 
Executive acknowledges that the Company shall have the right to propose
modifications to Appendix A periodically to include (i) emergent Competitive
Businesses in the existing lines of business of the Company, and (ii)
Competitive Businesses in lines of business that are new for the Company, in
each case, with the prior written consent of Executive, which consent shall not
be unreasonably withheld.
 
 
 
 
 
d. “Code” means the Internal Revenue Code of 1986, as amended
 
 
 
 
e. “Confidential Information” means information related to the Company’s
business, not generally known in the trade or industry, which Executive learns
or creates during the period of Executive’s Company Employment, which may
include but is not limited to product specifications, manufacturing procedures,
methods, equipment, compositions, technology, formulas, know-how, research and
development programs, sales methods, customer lists, customer usages and
requirements, personnel evaluations and compensation data, computer programs and
other confidential technical or business information and data that is not
otherwise in the public domain.


 
 
 
 
 
f. “Disability” means disability as defined under the Company’s long-term
disability plan (regardless of whether Executive is a participant under such
plan).
 
 
 
 
 
g. “Executive’s Company Employment” means the time (including time prior to the
date hereof) during which Executive is employed by any entity comprised within
the definition of “Company”, regardless of any change in the entity actually
employing Executive.


 
 
 
 
h. “Good Reason” shall mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target bonus under Company’s Annual Incentive Plan; (ii) Executive’s
mandatory relocation to an office more than fifty (50) miles from the
 
 
 
 
 



2

--------------------------------------------------------------------------------







 
primary location at which Executive was previously required to perform
Executive’s duties; or (iii) any other action or inaction that constitutes a
material breach of the terms of this Agreement, including failure of a successor
company to assume or fulfill the obligations under this Agreement.  In each
case, Executive must provide Company with written notice of the facts giving
rise to a claim that “Good Reason” exists for purposes of this Agreement, within
thirty (30) days of the initial existence of such Good Reason event, and Company
shall have the right to remedy such event within sixty (60) days after receipt
of Executive’s written notice.  “Good Reason” shall cease to exist, and may not
form the basis for claiming any compensation or benefits under this Agreement,
if any of the following occurs:


 
 
 
 
 
i. Executive fails to provide the above-referenced written notice of the Good
Reason event within thirty (30) days of its occurrence;
 
 
 
 
 
ii. Company remedies the Good Reason event within the above-referenced sixty
(60) day remediation period; or
 
 
 
 
 
iii. Executive fails to resign within ninety (90) days of Executive’s written
notice of the Good Reason event.
 
 
 
 
i. “Salary Continuation” means continuation of base salary, based on Executive’s
annual base salary rate as of the date Executive’s Company Employment terminates
(“Date of Termination”), payable for a period of (i) twenty-four (24) months
following the Date of Termination, if the Date of Termination occurs prior to
the second anniversary of Executive’s commencement of employment with the
Company, and (ii) twelve (12) months following the Date of Termination, if the
Date of Termination occurs after the second anniversary of Executive’s
commencement of employment with the Company, (as applicable, “Salary
Continuation Period”)


 
 
 
 
j. “Section 409A Threshold” means an amount equal to two times the lesser of
(i) Executive’s base salary for services provided to the Company as an employee
for the calendar year preceding the calendar year in which Executive has a
Separation from Service; or (ii) the maximum amount that may be taken into
account under a qualified plan in accordance with Code Section 401(a)(17) for
the calendar year in which the Executive has a Separation from Service. In all
events, this amount shall be limited to the amount specified under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) or any successor thereto.


 
 
 
 
k. “Separation from Service” means a “separation from service” with the Company
within the meaning of Code Section 409A (and regulations issued thereunder).
Notwithstanding anything herein to the contrary, the fact that Executive is
treated as having incurred a Separation from Service under Code Section 409A and
the terms of this Agreement shall not be determinative, or in


 
 
 



3

--------------------------------------------------------------------------------







 
any way affect the analysis, of whether Executive has retired, terminated
employment, separated from service, incurred a severance from employment or
become entitled to a distribution, under the terms of any retirement plan
(including pension plans and 401(k) savings plans) maintained by the Company.


 
 
 
 
l. “Specified Employee” means a “specified employee” under Code Section 409A
(and regulations issued thereunder).
 
 
 
 
m. “Trade Secret(s)” means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.
 
 
 
                            2. Employment. During Executive’s Company
Employment, Executive agrees to devote all of Executive’s professional time and
attention to the duties required by such Company Employment and to the best
interests of the Company, and to engage in other business, professional or
philanthropic activities only with the prior written approval of the Company.
Executive shall also comply with all generally applicable policies of the
Company, including but not limited to the Company’s Code of Conduct, as such
policies may be amended from time to time. Except as may be otherwise expressly
provided in any written agreement between the Company and Executive other than
this Agreement, Executive’s Company Employment is terminable by either party at
will.


 
 
 
                            3. Severance.
 
 
 
a. If Executive’s Company Employment is involuntarily terminated without Cause,
or if Executive resigns for Good Reason, Executive shall be entitled to the
following:
 
 
 
 
 
i. Salary Continuation.
 
 
 
 
 
ii. Continuation of health, dental and vision coverage at the applicable active
employee rate until the end of the pay period that includes the last day of the
Salary Continuation Period, on the same terms as they were provided immediately
prior to the Date of Termination, subject to the Company’s ability to continue
to make these payments without incurring discrimination penalties under the
Patient Protection and Affordable Care Act, Pub. L. No. 111-148, and all
applicable regulations and guidance thereunder. Any such coverage provided
during the Salary Continuation Period shall not run concurrently with the
applicable continuation period in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If Executive
 
 
 



4

--------------------------------------------------------------------------------







 
 
becomes eligible to participate in another medical or dental benefit plan or
arrangement through another employer or spousal plan during such period, the
Company shall no longer pay for continuation coverage benefits and Executive
shall be required to pay the full COBRA premium. Executive is required to notify
the Company within thirty (30) days of obtaining other medical or dental
benefits coverage. Any coverage provided under this Section 3(a)(ii) shall be
subject to such amendments (including termination) of the coverage as the
Company shall make from time to time at its sole discretion, including but not
limited to changes in covered expenses, employee contributions for premiums, and
co-payment obligations, and shall be, to the fullest extent permitted by law,
secondary to any other coverage Executive may obtain from subsequent employment
or any other source.


 
 
 
 
 
iii. Reasonable outplacement services, mutually agreed upon by the Company and
Executive from those vendors used by Company as of the Date of Termination, for
a period of up to twelve (12) months or until subsequent employment is obtained,
whichever occurs first.
 
 
 
 
 
iv. Notwithstanding any limitation on the payment of benefits upon termination
of employment that may be provided for under its vacation pay policy, Company
shall provide Executive a lump sum payment, promptly after the expiration of the
revocation period set forth in Appendix B, of the unused vacation pay benefits
which Executive had been granted prior to the Date of Termination to the maximum
extent permitted pursuant to Section 409A of the Code.


 
 
 
 
Executive shall not be entitled to continuation of compensation or benefits if
Executive’s employment terminates for any other reason, including due to death
or Disability, except as may be provided under any other agreement or benefit
plan applicable to Executive at the time of the termination of Executive’s
employment. Executive shall also not be entitled to Salary Continuation or any
of the other benefits above if Executive does not meet all of the other
requirements under, or otherwise violates the terms of, this Agreement,
including the requirements under Section 8. Except as provided in this Section
3, all other compensation and benefits shall terminate as of the Date of
Termination.


 
 
 
 
b. Subject to subsection (c), Company shall pay Executive Salary Continuation in
substantially equal installments on each regular salary payroll date for the
Salary Continuation Period, except as otherwise provided in this Agreement.
Salary Continuation payments shall be subject to withholdings for federal and
state income taxes, FICA, Medicare and other legally required or





5

--------------------------------------------------------------------------------







 
 
 
 
authorized deductions. Notwithstanding the foregoing, the obligations of the
Company to pay Salary Continuation shall be reduced on a dollar-for-dollar basis
(but not below zero) by the amount, if any, of fees, salary or wages that
Executive earns from a subsequent employer (including those arising from
self-employment) during the Salary Continuation Period. Executive shall promptly
notify the Company of any subsequent employment or self-employment and the
amount of any such fees, salary, wages or any other form of compensation earned.
Any such fees, salary, wages or compensation shall reduce the Salary
Continuation payments in reverse chronological order, beginning with the Salary
Continuation payment that would be the final Salary Continuation payment in the
absence of such reduction. For avoidance of doubt, Executive shall not be
obligated to seek affirmatively or accept an employment, contractor, consulting
or other arrangement to mitigate Salary Continuation. Further, to the extent
Executive does not execute and timely submit the General Release and Waiver (in
accordance with Section 8) by the deadline specified therein, or revokes such
General Release and Waiver, Salary Continuation payments shall terminate and
forever lapse, and Executive shall be required immediately to reimburse the
Company for any portion of the Salary Continuation paid during the Salary
Continuation Period. To the extent such Salary Continuation was paid in a
calendar year prior to the calendar year in which such reimbursement is received
by the Company, the reimbursement shall be in the gross amount of such Salary
Continuation on a pre-tax-withholding basis. To the extent such Salary
Continuation was paid in the same calendar year as the reimbursement is received
by the Company, the reimbursement shall be in the net amount of such Salary
Continuation on an after-tax-withholding basis. In the event such reimbursement
is required with respect to Salary Continuation payments that are reported on a
Form W-2 for Executive, Executive shall be solely responsible for claiming any
related tax deduction, and the Company shall not be required to issue a
corrected Form W-2.


 
 
 
 
c. Notwithstanding anything in this Section 3 to the contrary, if the Salary
Continuation payable to Executive during the first six (6) months after
Executive’s Separation from Service would exceed the Section 409A Threshold and
if, as of the date of the Separation from Service, Executive is a Specified
Employee, then payment shall be made to Executive on each regular salary payroll
date during the six (6) months of the Salary Continuation Period until the
aggregate amount received equals the Section 409A Threshold. Any portion of the
Salary Continuation in excess of the Section 409A Threshold that would otherwise
be paid during such six (6) months, and any portion of the Salary Continuation
that is otherwise subject to Section 409A, shall instead be paid to Executive in
a lump sum payment on the date that is six (6) months and one (1) day after the
date of Executive’s Separation from Service.


 
 
 
                            4. Confidentiality. In addition to all duties of
loyalty imposed on Executive by law or otherwise, during the term of Executive’s
Company Employment and for two years following the termination of such
employment for any reason, Executive shall maintain





6

--------------------------------------------------------------------------------







Confidential Information in confidence and secrecy and shall not disclose
Confidential Information or use it for the benefit of any person or organization
(including Executive) other than the Company without the prior written consent
of an authorized officer of the Company (except for disclosures to persons
acting on the Company’s behalf with a need to know such information).


 
 
 
                            5. Non-Disclosure of Trade Secrets. During
Executive’s Company Employment, Executive shall preserve and protect Trade
Secrets of the Company from unauthorized use or disclosure; and after
termination of such employment, Executive shall not use or disclose any Trade
Secret of the Company for so long as that Trade Secret remains a Trade Secret.


 
 
 
                            6. Third-Party Confidentiality. Executive shall not
disclose to the Company, use on its behalf, or otherwise induce the Company to
use any secret or confidential information belonging to persons or entities not
affiliated with the Company, which may include a former employer of Executive,
if Executive then has an obligation or duty to any person or entity (other than
the Company) to not disclose such information to other persons or entities,
including the Company. Executive acknowledges that the Company has disclosed
that the Company is now, and may be in the future, subject to duties to third
parties to maintain information in confidence and secrecy. By executing this
Agreement, Executive consents to be bound by any such duty owed by the Company
to any third party.


 
 
 
                           7. Work Product. Executive acknowledges that all
ideas, inventions, innovations, improvements, developments, methods, designs,
analyses, reports, databases, and any other similar or related information
(whether patentable or not) which relate to the actual or anticipated business,
research and development, or existing or known future products or services of
the Company which are or were conceived, developed or created by Executive
(alone or jointly with others) during Executive’s Company Employment (the "Work
Product") is and shall remain the exclusive property of the Company. Executive
acknowledges and agrees that all copyrightable Work Product was created in
Executive’s capacity as an employee of Lands’ End and within the scope of
Executive’s Company Employment, and thus constitutes a "work made for hire"
under the Copyright Act of 1976, as amended. Executive hereby assigns to Company
all right, title and interest in and to all Work Product, and agrees to perform
all actions reasonably requested by Company to establish, confirm or protect
Company’s ownership thereof (including, without limita-tion, executing
assignments, powers of attorney and other instruments).
   
 
 
 
                           8. General Release and Waiver. Upon or following
Executive’s Date of Termination potentially entitling Executive to Salary
Continuation and other benefits under Section 3 above, Executive will execute a
binding general release and waiver of claims in a form to be provided by the
Company (“General Release and Waiver”). The General Release and Waiver will be
in a form substantially similar to the attached Appendix B. If the General
Release and Waiver is not signed within the time it requires or is signed but
subsequently revoked, Executive will not continue to receive any Salary
Continuation otherwise payable, and shall reimburse any Salary Continuation
previously paid.
 



7

--------------------------------------------------------------------------------







                             9. Noncompetition. During Executive’s Company
Employment, and for a period of time after the Date of Termination equal to (i)
twenty-four (24) months, if the Date of Termination occurs prior to the second
anniversary of Executive’s commencement of employment with the Company, or (ii)
twelve (12) months, if the Date of Termination occurs after the second
anniversary of the Executive’s commencement of employment (but regardless
whether the Executive is receiving Salary Continuation or other benefits under
Section 3), Executive shall not, directly or indirectly, participate in, consult
with, be employed by, or assist with the organization, planning, ownership,
financing, management, operation or control of any Competitive Business.


 
 
 
                            10. Nonsolicitation. During Executive’s Company
Employment and for eighteen (18) months following the termination of such
employment for any reason (provided however, that this obligation shall remain
in effect for twenty-four (24) months in the event that the Salary Continuation
Period is twenty-four (24) months), Executive shall not, directly or indirectly,
either by himself or by providing substantial assistance to others (i) solicit
any employee of the Company to terminate employment with the Company, or (ii)
employ or seek to employ, or cause or assist any other person, company, entity
or business to employ or seek to employ, any individual who was an employee of
Company as of Executive’s Date of Termination.


 
 
 
                            11. Future Employment. During Executive’s Company
Employment and for eighteen (18) months following the termination of such
employment for any reason (provided however, that this obligation shall remain
in effect for twenty-four (24) months in the event that the Salary Continuation
Period is twenty-four (24) months), before accepting any employment with any
Competitive Business (whether or not Executive believes such employment is
prohibited by Section 9), Executive shall disclose to the Company the identity
of any such Competitive Business and a complete description of the duties
involved in such prospective employment, including a full description of any
business, territory or market segment to which Executive will be assigned.
Further, during Executive’s Company Employment and for eighteen (18) months
following the termination of such employment for any reason (provided however,
that this obligation shall remain in effect for twenty-four (24) months in the
event that the Salary Continuation Period is twenty-four (24) months), Executive
agrees that, before accepting any future employment, Executive will provide a
copy of this Agreement to any prospective employer of Executive, and Executive
hereby authorizes the Company to do likewise, whether before or after the outset
of the future employment.
                       
 
 
 
                            12. Nondisparagement; Cooperation. During
Executive’s Company Employment and for two (2) years following the termination
of such employment for any reason, Executive (i) will not criticize or disparage
the Company or its directors, officers, employees or products, and (ii) will
fully cooperate with Company in all investigations, potential litigation or
litigation in which Company is involved or may become involved with respect to
matters that relate to Executive’s Company Employment (other than any such
investigations, potential litigation or litigation between Company and
Executive); provided, that with regard to Executive’s duties under clause (ii),
Executive shall be reimbursed for reasonable travel and out-of-pocket expenses
related thereto, but shall otherwise not be entitled to any additional
compensation.
                         
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



8

--------------------------------------------------------------------------------







                            13. Notices. All notices, request, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand or when mailed by United
States certified or registered mail with postage prepaid addressed as follows:
 
 
 
 
a. If to Executive, to the address set forth by Executive on the signature page
of this Agreement or to such other person or address which Executive shall
furnish to the Company in writing pursuant to the above.


 
 
 
 
b. If to the Company, to the attention of the Company’s General Counsel at the
address set forth on the signature page of this Agreement or to such other
person or address as the Company shall furnish to Executive in writing pursuant
to the above
 
 
 
                            14. Enforceability. Executive recognizes that
irreparable injury may result to the Company, its business and property, and the
potential value thereof in the event of a sale or other transfer, if Executive
breaches any of the restrictions imposed on Executive by this Agreement, and
Executive agrees that if Executive shall engage in any act in violation of such
provisions, then the Company shall be entitled, in addition to such other
remedies and damages as may be available, to an injunction prohibiting Executive
from engaging in any such act.


 
 
 
                            15. Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon and enforceable by Lands’ End, Inc.,
its successors, assigns and Affiliates, all of which (other than Lands’ End,
Inc.) are intended third-party beneficiaries of this Agreement. Executive hereby
consents to the assignment of this Agreement to any person or entity.


 
 
 
                            16. Validity. Any invalidity or unenforceability of
any provision of this Agreement is not intended to affect the validity or
enforceability of any other provision of this Agreement, which the parties
intend to be severable and divisible, and to remain in full force and effect to
the greatest extent permissible under applicable law.
 
 
 
                            17. Choice of Law; Jurisdiction. Except to the
extent superseded or preempted by federal U.S. law, the rights and obligations
of the parties and the terms of this Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Wisconsin, but
without regard to the State of Wisconsin's conflict of laws rules. The parties
further agree that the state and federal courts in Madison, Wisconsin, shall
have exclusive jurisdiction over any claim which is any way arises out of
Executive’s employment with the Company, including but not limited to any claim
seeking to enforce the provisions of this Agreement.
             
 
 
 
                            18. Section 409A Compliance. To the extent that a
payment or benefit under this Agreement is subject to Code Section 409A, it is
intended that this Agreement as applied to that payment or benefit comply with
the requirements of Code Section 409A, and the Agreement shall be administered
and interpreted consistent with this intent.


 
 
 
 
 
 
 
 
 
 
 
 



9

--------------------------------------------------------------------------------







 
 
 
                            19. Miscellaneous. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement may be modified only by a written agreement signed by
Executive and a duly authorized officer of the Company.
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
/s/ Gill Brown Hong
 
 
Address: [Address Omitted]
 
 
 
 
 
LANDS' END, INC.
 
 
5 Lands' End Lane
 
 
Dodgeville, WI 53595
 
 
 
 
 
By: /s/ Kelly Ritchie
 
 
Its: SVP, Employee and Customer Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



10

--------------------------------------------------------------------------------







 
 
 
 
 
 
Appendix A
 
 
 
COMPETITIVE BUSINESSES
 
 
 
                     The following companies (including affiliates and
subsidiaries within the same controlled group of corporations) are included
within the definition of "Competitive Businesses", as referred to under
subsection 1(c) of the Executive Severance Agreement ("Agreement"):
     
 
 
 
Ann Taylor
 
 
Bonobos
 
 
Brooks Brothers
 
 
Chico's
 
 
Eddie Bauer
 
 
J. C. Penney Company Inc.
 
J. Crew
 
 
Jos. A. Banks
 
 
Kohl’s
 
 
L.L. Bean
 
 
Macy’s
 
 
Next Retail
 
 
Polo Ralph Lauren
 
 
Target
 
 
Vineyard Vines
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



11

--------------------------------------------------------------------------------







Appendix B
 
 
 
NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK.  IF YOU
DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN
(7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY
SUBMITTED IN WRITING TO GENERAL COUNSEL, LANDS’ END, INC., 5 LANDS’ END LANE,
DODGEVILLE, WISCONSIN 53595. YOU MAY WISH TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS DOCUMENT.
 
 
 
GENERAL RELEASE AND WAIVER
 
 
 
                     In consideration of the severance benefits that are
described in the attached Executive Severance Agreement, I, for myself, my
heirs, administrators, representatives, executors, successors and assigns, do
hereby release Lands’ End, Inc., its current and former agents, subsidiaries,
affiliates, related organizations, employees, officers, directors, shareholders,
attorneys, successors, and assigns (collectively, “Lands’ End”) from any and all
claims of any kind whatsoever, whether known or unknown, arising out of, or
connected with, my employment with Lands’ End and the termination of my
employment. Without limiting the general application of the foregoing, this
General Release & Waiver releases, to the fullest extent permitted under law,
all contract, tort, defamation, and personal injury claims; all claims based on
any legal restriction upon Lands’ End’s right to terminate my employment at
will; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.; the
Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.; the Americans
with Disabilities Act, 42 U.S.C. §§ 12101 et seq.; the Rehabilitation Act of
1973, 29 U.S.C. §§ 701 et seq.; the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”); 29 U.S.C. § 1985; the Civil Rights
Reconstruction Era Acts, 42 U.S.C. §§ 1981-1988; the National Labor Relations
Act, 29 U.S.C. §§ 151 et seq.; the Family & Medical Leave Act, 29 U.S.C. §§ 2601
et seq.; the Immigration & Nationality Act, 8 U.S.C. §§ 1101 et seq.; Executive
Order 11246 and all regulations thereunder; the Wisconsin Fair Employment Act,
Wis. Stat. §§ 111.31-111.395; the Wisconsin Family & Medical Leave Act, Wis.
Stat. § 103.10; the Wisconsin Worker’s Compensation Act, Wis. Stat. Ch. 102; and
any and all other state, federal or local laws of any kind, whether
administrative, regulatory, statutory or decisional.


 
 
 
                      This General Release & Waiver does not apply to any claims
that may arise after the date I sign this General Release & Waiver. Also
excluded from this General Release & Waiver are any claims that cannot be waived
by law, including but not limited to (1) my right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission and (2) my rights or claims to benefits accrued under benefit plans
maintained by Lands’ End and governed by ERISA. I do, however, waive any right
to any monetary or other relief flowing from any agency or third-party claims or
charges, including any charge I might file with any federal, state or local
agency. I warrant and represent that I have not filed any complaint, charge, or
lawsuit against Lands’ End with any governmental agency or with any court.


 
 
 
                     I also waive any right to become, and promise not to
consent to become a participant, member, or named representative of any class in
any case in which claims are asserted against Lands’ End that are related in any
way to my employment or termination of employment at Lands’ End, and that
involve events that have occurred as of the date I sign this General Release and
Waiver. If I, without my knowledge, am made a member of a class in any
proceeding, I will opt out of the class at the first opportunity afforded to me
after learning of my inclusion. In this regard, I agree that I will execute,
without objection or delay, an “opt-out” form presented to me either by the
court in which such proceeding is pending, by class counsel or by counsel for
Lands’ End.





12

--------------------------------------------------------------------------------







 
 
 
         I have read this General Release and Waiver and understand all of its
terms.
 
 
 
                     I have signed it voluntarily with full knowledge of its
legal significance.
 
 
 
                     I have had the opportunity to seek, and I have been advised
in writing of my right to seek, legal counsel prior to signing this General
Release & Waiver.
 
 
 
                     I was given at least twenty-one (21) days to consider
signing this General Release & Waiver. I agree that any modification of this
General Release & Waiver Agreement will not restart the twenty-one (21) day
consideration period.
 
 
 
                     I understand that if I sign the General Release & Waiver, I
can change my mind and revoke it within seven (7) days after signing it by
notifying the General Counsel of Lands’ End in writing at Lands’ End, Inc., 5
Lands’ End Lane, Dodgeville, Wisconsin 53595. I understand the General Release &
Waiver will not be effective until after the seven (7) day revocation period has
expired.
 
 
 
                     I understand that the delivery of the consideration herein
stated does not constitute an admission of liability by Lands’ End and that
Lands’ End expressly denies any wrongdoing or liability.
 
 
 
Date: SAMPLE ONLY -DO NOT DATE
Signed by: SAMPLE ONLY -DO NOT SIGN
 
 
Witness by: SAMPLE ONLY -DO NOT SIGN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





13